EXHIBIT 10.1

 

AMENDED AND RESTATED

Employment Agreement

This Amended and Restated Employment Agreement (this “Agreement”) is entered
into as of January 7, 2016, between Helen of Troy Nevada Corporation, a Nevada
corporation (the “Company”), and Julien R. Mininberg (the “Executive”), but
effective as of the Effective Date (as defined below).  The Company and the
Executive sometimes are referred to herein collectively as “the parties” or
individually as “a party.”

WHEREAS, Executive presently serves as Chief Executive Officer of the Company
and Chief Executive Officer of Helen of Troy Limited, a Bermuda company (“Helen
of Troy”); and

WHEREAS, the Company and Executive previously entered into an employment
agreement dated as of January 14, 2014 (as amended, the “Prior Agreement”); and

WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreement as hereinafter provided; and

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and subject to the conditions set forth in
this Agreement; 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, the parties agree as follows:

1.Employment and Effective Date.  The Company agrees to continue to employ
Executive as Chief Executive Officer of the Company.  Executive shall also serve
as Chief Executive Officer of Helen of Troy, and agrees to serve in such
additional positions as are reasonably assigned to the Executive by the Company
and the Board of Directors (the “Board”) of Helen of Troy, from time to time,
during the Term (as defined below).  Executive accepts such employment and such
appointments, on the terms and subject to the conditions set forth in this
Agreement.  The effective date of this Agreement (the “Effective Date”) shall be
March 1, 2016.  Except as provided in Section 4(g), neither the Company nor
Executive shall have any obligations hereunder and the Company shall have no
obligation to provide any compensation or benefit or make any payment under this
Agreement, in each case, until the Effective Date.

2.Duties.

(a)Executive shall during the Term (as defined below), subject to the control of
the Board, have the executive powers of the Chief Executive Officer and exercise
active management and supervision over the business and affairs of Helen of Troy
and its subsidiaries and its several officers and shall perform such executive
and/or administrative duties consistent with the office of Chief Executive
Officer of Helen of Troy and the Company as from time to time may be assigned to
him by the Board in its judgment and discretion.  Executive shall report to the
Board.

(b)During the Term, Executive shall devote his entire professional business time
and all reasonable efforts to his employment and perform diligently his duties
under this Agreement.  Notwithstanding the foregoing, with prior written
approval of the Board, Executive may serve on one “for profit” board of a public
company and no more than two “not for profit”



1

--------------------------------------------------------------------------------

 



governing bodies of charities and/or educational institutions so long as such
service does not unreasonably interfere with Executive’s performance of his
obligations hereunder.

(c)Executive understands that El Paso, Texas is the headquarters of the Company,
and agrees that he will devote as much time as deemed required by the Board in
El Paso, Texas in performance of his duties under this Agreement.

(d)Executive understands and agrees that there will be reasonable domestic and
international travel for business purposes customarily required of Executive in
his capacity as Chief Executive Officer of Helen of Troy.

3.Term.  Subject to Section 4 below, the term of this Agreement shall commence
on March 1, 2016 and end on February 28, 2019 (the “Term”).  The parties agree
that commencing nine months prior to the expiration of the Term, there will be a
negotiation period that will continue for a period of no longer than three
consecutive months  (the “Negotiation Period”).  During the Negotiation Period,
and subject to the provisions herein relating to termination of this Agreement,
the parties shall participate in good faith negotiations regarding the possible
extension of the Term, or the entry into a separate employment agreement. 
Executive shall be responsible for initiating the Negotiation Period by
contacting the Company pursuant to the notice provisions in Section 9(h)
herein.  Nothing herein shall bind either party to an extension of the Term or
any particular procedure for negotiation and neither party is required to
continue negotiations or enter into any definitive agreement regarding any
extension of the Term or any separate employment agreement after the Negotiation
Period.  For the avoidance of doubt, except as expressly provided in
Section 5(d)(vi), the non-renewal or non-extension of the Term shall not entitle
Executive to any payment of severance pursuant to Sections 4 or 6 or to any
other right or benefit hereunder.

4.Compensation.  During the Term, the Company shall pay or provide, as the case
may be, to Executive the compensation and other benefits and rights set forth in
this Section 4.

(a)Annual Base Salary.  During the Term, the Company shall pay to Executive an
annual base salary of no less than $950,000 per year (the “Base Salary”),
payable in accordance with the Company’s usual pay practices (and in any event
no less frequently than monthly).  The Base Salary shall be reviewed by the
Compensation Committee annually.

(b)Annual Incentive Bonus.  During the Term, Executive shall be eligible to
participate in the Helen of Troy Limited 2011 Annual Incentive Plan and any
successor annual incentive plan in which executive officers of Helen of Troy are
eligible to participate (as amended, restated or modified from time to time, the
“Annual Incentive Plan”).  Any incentive award under this Section 4(b) shall be
subject to, and governed by, the terms and requirements of the Annual Incentive
Plan and the following applicable terms and conditions:

(i)Performance Opportunity.  For the annual performance period commencing March
1, 2016 and ending February 28, 2017, and for each annual performance period
commencing thereafter during the Term, Executive shall be eligible to receive an
annual performance bonus (the “Fiscal APB”) targeted at 200% of Executive’s Base
Salary at the commencement of the applicable annual performance period, with the
opportunity to earn up to



2

--------------------------------------------------------------------------------

 



$3,050,000 and a threshold achievement payout of 100% of Executive’s Base Salary
at the commencement of such annual performance period; provided that no such
threshold, target or maximum opportunity under a Fiscal APB shall exceed the APB
Participant Limit (as defined below); and provided further that, in the event of
any Base Salary increases during the performance period, any actual payout shall
be adjusted for actual Base Salary in accordance with the Annual Incentive Plan,
subject to the terms and conditions of the Annual Incentive Plan, any maximum
amount established by the Compensation Committee for the Executive with respect
to the corresponding performance period and to the extent permitted by the last
sentence of Treasury Regulation §1.162-27(e)(iii)(A).  Notwithstanding the
foregoing and for avoidance of doubt, except to the extent expressly set forth
in Sections 6(b)(iii), 6(c)(ii), and 6(d)(ii), no Fiscal APB shall be earned or
payable for the applicable annual performance period if the threshold is not
achieved, and Executive shall not be entitled to a bonus with respect to any
such performance measure if the threshold amount associated with such
performance measure is not achieved. 

(ii)Other Terms of Fiscal APB.  Except as expressly provided in this Agreement,
the performance goals, target awards, thresholds, maximums and other terms of
any Fiscal APB shall be determined at the sole discretion of the Compensation
Committee of the Board (the “Compensation Committee”).

(iii)Certain Conditions.

(A)



Completion of the Performance Period.  Except to the extent expressly set forth
in Sections 6(b)(iii), 6(c)(ii), and 6(d)(ii),  for purposes of this Agreement,
the Annual Incentive Plan and any award agreement granted thereunder, Executive
shall not be deemed to be eligible for or to have “earned” any performance-based
award under this Agreement, the Annual Incentive Plan or such award agreement
unless the applicable performance period has been fully completed and the
applicable performance goals have been achieved. 

(B)



Continued Employment; No Pro-Rata Awards.  Except to the extent expressly set
forth in Sections 6(b)(iii), 6(c)(ii), and 6(d)(ii), to qualify for any
incentive bonus under the Annual Incentive Plan, Executive must remain employed
with Helen of Troy through the last day of the performance period for which such
incentive award is payable.  For avoidance of doubt, except to the extent
expressly set forth in Sections 6(b)(iii), 6(c)(ii), and 6(d)(ii), Executive
shall not be entitled to any pro-rata portion of any annual incentive award for
a partial performance period if his employment is terminated at any point on or
prior to the last day of the performance period for which such incentive award
is payable.



3

--------------------------------------------------------------------------------

 



(C)



APB Participant Limit.  Notwithstanding anything contained herein to the
contrary, the threshold, target and maximum opportunity or amount of any Fiscal
APB that may be established for Executive with respect to any performance period
shall be subject to the limitations set forth in the Annual Incentive Plan,
including Section 4.10 of the Annual Incentive Plan (or any amended or successor
provision relating thereto) (the “APB Participant Limit”).  In the event the
threshold, target and maximum opportunity or amount of any Fiscal APB
contemplated by the first sentence of Section 4(b)(i) exceeds the APB
Participant Limit, the Company shall use its commercially reasonable efforts to
cause Helen of Troy’s shareholders at an annual general meeting of shareholders
to approve an amendment to the Annual Incentive Plan to enable the award of the
Fiscal APB as contemplated by the first sentence of Section 4(b)(i).  In the
event Helen of Troy’s shareholders have not or do not so approve an amendment to
the APB Participant Limit, the Company and the Compensation Committee shall be
obligated only to grant to Executive a Fiscal APB award with terms that do not
exceed the APB Participant Limit.

(iv)Award Not Guaranteed.  The grant of any annual incentive award does not
constitute a promise of achievement of such award or payment. 

(v)Awards Granted Prior to this Agreement.  With respect to any performance
period ending on or prior to February 29, 2016, Executive shall continue to be
entitled to receive the annual cash bonus pursuant to the same performance
conditions, payment, vesting and other terms and conditions of an award
previously granted to Executive pursuant to the Annual Incentive Plan; for
avoidance of doubt, any terms of the Prior Agreement affecting such prior award
will be deemed to remain in effect for that purpose, subject only to Section 6
hereof.

(c)Long Term Incentive Compensation.  During the Term, Executive shall be
entitled to participate in the Helen of Troy Limited Amended and Restated 2008
Stock Incentive Plan and any successor stock or long-term incentive plan in
which executive officers of Helen of Troy are eligible to participate (as
amended, restated or modified from time to time, the “Stock Incentive Plan”). 
Any incentive award under this Section 4(c) shall be subject to, and governed
by, the terms and requirements of the Stock Incentive Plan and the following
applicable terms and conditions.

(i)Equity Incentive Award.  For the performance period commencing March 1, 2016
and ending February 28, 2019, and for each such performance period commencing
thereafter during the Term, Executive shall be eligible to receive a long-term
performance bonus (the “Fiscal LTPB”) in the form of an equity incentive award
consisting of a grant under the Stock Incentive Plan of both time-vesting
restricted stock units (“RSUs”) and performance-based RSUs.  In any year of the
Term in which Executive receives a Fiscal LTPB, (A) 25% of the target award will
be granted in the form of time-



4

--------------------------------------------------------------------------------

 



based RSUs that will vest in three equal installments on successive anniversary
dates of the grant over the three-year period that commences with the date of
the grant, and (B) 75% of the target award will be granted in the form of
performance-based RSUs.  Notwithstanding the foregoing and for the avoidance of
doubt, except to the extent expressly set forth in Sections 6(b)(iii), 6(c)(ii),
and 6(d)(iv), no performance-based Fiscal LTPB shall be earned or payable, and
Executive shall not be entitled to a bonus with respect to any such
performance-based RSUs, if the threshold amount associated with such performance
measure is not achieved for a given Fiscal LTPB. 

(ii)Performance Opportunity.  Executive’s total target equity award
(performance-based and time-vested RSUs) for each Fiscal LTPB that is granted
each fiscal year during the Term will be the lesser of $3,200,000 or the LTPB
Plan Limit (as defined below) calculated based on the Fair Market Value of the
RSUs (the “Maximum Grant Amount”).  For each Fiscal LTPB, the number of common
shares of Helen of Troy subject to the performance-based RSU and time-vesting
RSU shall be a quotient equal to (A) the Maximum Grant Amount divided by (B) the
Fair Market Value (as such term is defined under the Stock Incentive Plan)
(rounded up to the next whole share), provided that the number of common shares
of Helen of Troy determined pursuant to the foregoing shall not exceed the LTPB
Plan Limit.  The performance-based RSU grant under the Stock Incentive Plan will
be targeted at the difference of (A) the Maximum Grant Amount less (Z) the Fair
Market Value of the time-vested RSUs (with a threshold award of 50% and a
maximum award of 200% of the target performance-based RSUs granted under the
Stock Incentive Plan).  For purposes of this Section 4(c)(ii), the term Fair
Market Value shall have the same meaning ascribed to such term in the Stock
Incentive Plan and the value of any RSUs shall be calculated based on the Fair
Market Value of a common share of Helen of Troy on the date of the grant of such
award.

(iii)Other Terms of Fiscal LTPB.  Notwithstanding the foregoing, the
Compensation Committee may increase or decrease the targets, thresholds or
maximums for awards of performance-based RSU grants for any performance period
at its sole discretion.  Except as expressly provided in this Agreement, the
performance goals and other terms of any Fiscal LTPB shall be determined at the
sole discretion of the Compensation Committee.

(iv)Certain Conditions.

(A)



Completion of the Performance Period.  Except to the extent expressly set forth
in Sections 6(b)(iii), 6(c)(ii)-(iii), and 6(d)(iii)-(iv), for purposes of this
Agreement, the Stock Incentive Plan and any award agreement granted thereunder,
Executive shall not be deemed to be eligible for or to have “earned” any
performance-based award under the Stock Incentive Plan or such award



5

--------------------------------------------------------------------------------

 



agreement unless the applicable performance period has been fully completed and
the applicable performance goals have been achieved. 

(B)



Continued Employment; No Pro-Rata Awards.  Except to the extent expressly set
forth in Sections 6(b)(iii), 6(c)(ii)-(iii), and 6(d)(iii)-(iv), to qualify for
any incentive payment under the Stock Incentive Plan, Executive must remain
employed with Helen of Troy through the last day of the performance period for
which such incentive payment is payable.  For avoidance of doubt, except to the
extent expressly set forth in Sections 6(b)(iii), 6(c)(ii)-(iii), and
6(d)(iii)-(iv), Executive shall not be entitled to any pro-rata portion of any
long term incentive award for a partial performance period if his employment is
terminated at any point on or prior to the last day of the performance period
for which such incentive award is payable.

(C)



LTPB Plan Limit.  Notwithstanding anything contained herein to the contrary, the
number of common shares of Helen of Troy subject to any term and condition of a
Fiscal LTPB that shall be established for Executive with respect to any RSU
shall be subject to the limitations set forth in the Stock Incentive Plan,
including Section 3(a) of the Stock Incentive Plan (or any amended or successor
provision relating thereto) (the “LTPB Plan Limit”).  In the event (1) there are
not a sufficient number of common shares of Helen of Troy under the Stock
Incentive Plan to cause the grant of RSUs or (2) the number of common shares of
Helen of Troy that may be established for any threshold, target and maximum
opportunity in any Fiscal LTPB pursuant to Section 4(c)(ii) (as calculated
without giving effect to the LTPB Plan Limit) exceeds the LTPB Plan Limit, the
Company shall use its commercially reasonable efforts to cause Helen of Troy’s
shareholders at an annual general meeting of shareholders to approve an
amendment to the Stock Incentive Plan to enable the award of the Fiscal LTPB as
contemplated by Section 4(c)(ii).  In the event Helen of Troy’s shareholders
have not or do not so approve an amendment to the LTPB Plan Limit, the Company
and the Compensation Committee shall be obligated only to grant to Executive a
Fiscal LTPB award with terms that do not exceed the LTPB Plan Limit.

(v)Award Not Guaranteed.  The grant of any long term incentive award does not
constitute a promise of achievement of such award or payment. 

(vi)Awards Granted Prior to this Agreement.  Executive shall continue to be
entitled to receive any common shares of Helen of Troy settled pursuant to any
grant of RSUs prior to the Effective Date, subject to the same performance
conditions, payment, vesting and other terms and conditions of any such RSU
award previously granted to Executive pursuant to the



6

--------------------------------------------------------------------------------

 



Stock Incentive Plan; for avoidance of doubt, any terms of the Prior Agreement
affecting such prior award will be deemed to remain in effect for that purpose,
subject only to Section 6 hereof.

(d)Other Benefits.  During the Term, the Company shall provide to Executive such
health and welfare benefits as may be generally available to other employees of
the Company.  Executive may participate in all retirement and other benefit
plans or arrangements of the Company generally available from time to time to
executive officers of the Company and for which Executive qualifies under the
terms of such plans or satisfies the conditions of such arrangements.  Executive
shall be entitled to six (6) weeks of vacation and such periods of sick leave
allowance each year as are determined by the Company per its written policies,
procedures and practices applicable to all employees of the Company.

(e)Expense Reimbursement.  The Company shall reimburse Executive for reasonable
travel and other expenses incurred by Executive, including, without limitation
travel for Executive for trips to El Paso, Texas in connection with the
Executive’s performance of his duties to carry out the Company’s business,
subject to Helen of Troy’s written policies, procedures and practices. 
Notwithstanding the foregoing, Executive shall be responsible for all costs and
expenses incurred in connection with his lodging for trips to El Paso, Texas.

(f)Annual Physical.   The Executive shall be required to have an annual
physical, at the Company’s expense, at a reasonable location chosen by
Executive, all in accordance with Employee Retirement Income Security Act of
1974, as amended, the Internal Revenue Code of 1986, as amended (the “Code”),
and Treasury Regulation Section 1.105-11(g).  If necessary, based on the good
faith determination of the Company, the Company will effect an amendment to the
Company health plan to provide this benefit.

(g)Legal Fees.  The Company will reimburse Executive’s documented, reasonable
legal fees billed to Executive in connection with legal advice as to the
negotiation and execution of this Agreement, provided that such reimbursement
will not exceed $25,000.

5.Termination.

(a)Death.  Executive’s employment hereunder shall automatically terminate upon
his death.

(b)Disability.  In the event Executive incurs a Disability for a continuous
period of one-hundred twenty (120) consecutive days or one hundred eighty (180)
cumulative days in any calendar year, the Company may, at its election,
terminate Executive’s employment by providing Executive prior written notice of
termination.  The term “Disability” shall mean any disability or incapacity that
so impairs Executive’s mental or physical health that it prevents him from
performing the essential functions of his job with or without a reasonable
accommodation.

(c)Cause.  The Company may terminate Executive’s employment for Cause by
providing written notice, which shall set forth in reasonable detail the facts
and circumstances constituting Cause.  Such termination shall be effective
immediately upon the delivery of such notice; provided that solely in the case
of any event constituting a termination for Cause that is capable of being cured
or corrected and not cured or corrected as provided under clauses (iv) or





7

--------------------------------------------------------------------------------

 



(v) below, such termination shall be effective upon the expiration of thirty
(30) days following the date of the delivery of written notice of such event by
the Company, provided that if such event is capable of being cured as determined
in the sole discretion of the Board, then on or before the expiration of such
thirty-day period, the Executive shall be afforded an opportunity to meet with
and present to the Board Executive’s position regarding the event; provided,
however, that the Compensation Committee, in its discretion, may extend such
thirty-day cure period by up to fifteen (15) additional days to arrange such
opportunity.  With respect to a Cause event, “Cause” shall mean:

(i)



Executive’s commission of an act of fraud, embezzlement or similar action;
Executive’s conviction of, or plea of guilty or no contest to, (A) any felony,
(B) any crime involving fraud, embezzlement, or (C) other defalcation or any
crime involving moral turpitude;

(ii)



Executive’s commission of any act of dishonesty which is injurious to the
business reputation of the Company or Executive’s violation of the Company’s
insider trading policy;

(iii)



Executive’s failure to perform his material duties under this Agreement,
including without limitation, the failure to follow the directions of the Board;

(iv)



Executive’s breach of any material provision of this Agreement which, if in the
Board’s determination is capable of being cured or corrected, such breach is not
cured or corrected by Executive within thirty (30) days of receiving written
notice thereof from the Company;

(v)



Executive’s material breach of any written policy of the Company or Helen of
Troy, including but not limited to the Code of Ethics for the Chief Executive
Officer and Senior Financial Officers of Helen of Troy Limited, which, if in the
Board’s determination is capable of being cured or corrected, such breach is not
cured or corrected by Executive within thirty (30) days of receiving written
notice thereof from the Company; or

(vi)



The breach of any fiduciary duty owed to the Company, Helen of Troy and/or its’
shareholders, which is deemed to be material in the reasonable judgment of the
Board.

(d)Good Reason.  Executive may terminate his employment during the Term for Good
Reason by providing the Company and the Board prior written notice, which shall
set forth in reasonable detail the facts and circumstances of the event
constituting Good Reason.  “Good Reason” shall mean any of the following if such
event occurs without the consent of Executive:

(i)



Executive shall fail to be vested by Helen of Troy with the powers and authority
of the Chief Executive Officer of Helen of Troy, or if the provision of the
bye-laws of Helen of Troy describing the relative duties and responsibilities of
the Chief Executive Officer, as in effect on the Effective





8

--------------------------------------------------------------------------------

 



Date, are changed in any material respect that results in a material diminution
of the powers or authority of such office;

(ii)



a significant change by the Company or Helen of Troy in Executive’s functions,
duties or responsibilities which would cause Executive’s position with the
Company or Helen of Troy to become of less responsibility or scope from the
position and attributes thereof described in Sections 1 and 2 above;

(iii)



other breach of a material provision of this Agreement by the Company;

(iv)



the Company requires Executive to move his residence more than fifty miles from
his current residence; 

(v)



the refusal of any successor to assume this Agreement in accordance with the
terms and conditions of Section 9(g); or

(vi)



on or before six months prior to the last day of the Term, the Company does not
offer to renew Executive’s employment with the Company in a written agreement
providing: (A) not less than the Base Salary; (B) an annual incentive bonus
opportunity of not less than the annual threshold, target and maximum award
amounts as set out in Section 4(b)(i); (C) a long term incentive bonus
opportunity of not less than the total target equity award amount set out in
Section 4(c)(ii); and (D) substantially similar terms relating to the Company’s
payments to Executive under this Agreement in connection with a termination
without Cause, for Good Reason, or Change of Control (which termination
payments, for purposes of this clause (D), may be in combination with a
severance agreement or plan).

Notwithstanding anything to the contrary contained herein, no termination for
Good Reason can occur unless: (A) the Executive first delivers written notice to
the Company not later than ninety (90) days following the date on which
Executive first became aware (or reasonably should have become aware) of the
event constituting “Good Reason”; and (B) the Company or Helen of Troy, as
applicable, fails to remedy the event within thirty (30) days of the delivery of
such notice, and (C) the Executive terminates his employment not later than
thirty (30) days following the end of such cure period.

(e)Voluntary Termination.  Upon ninety (90) days’ prior written notice to the
Company, Executive may voluntarily terminate his employment with the Company.

(f)Termination without Cause.  The Company may, upon written notice to
Executive, terminate Executive’s employment at any time without Cause.

(g)Resignation of Offices and Directorships.  Upon any termination of
Executive’s employment under this Agreement for any reason, all offices and
directorships held by Executive in the Company, Helen of Troy or any of their
respective subsidiaries shall be terminated automatically and without further
action by Executive as of the date of termination.  Executive agrees, at the
reasonable request of the Company or the Board, to execute and deliver further





9

--------------------------------------------------------------------------------

 



documents or instruments and take such other action as may be reasonably
necessary or desirable to effect or document any such termination or
resignation.

6.Payments to Executive upon Termination.

(a)Cause or Voluntary Termination.  In the event of Executive’s termination
pursuant to Sections 5(c) or 5(e), Executive shall be entitled to no further
compensation or other benefits under this Agreement, except as to (i) that
portion of any unpaid Base Salary earned by Executive hereunder up to and
including the effective date of such termination and (ii) any unpaid incentive
payment earned by Executive with respect to any award under the Annual Incentive
Plan or Stock Incentive Plan and vested prior to the effective date of such
termination. 

(b)Death or Disability.  In the event of Executive’s termination of employment
pursuant to Sections 5(a) or 5(b), Executive (or his legal representative or
beneficiary) shall be entitled to no further compensation or other benefits
under this Agreement, except as to (i) that portion of any unpaid Base Salary
earned by Executive hereunder up to and including the Company’s notice of such
termination,  (ii) any unpaid incentive payment earned by Executive with respect
to any award under the Annual Incentive Plan or Stock Incentive Plan and vested
prior to the effective date of such termination and (iii) the pro rata portion
(as defined below) of any incentive compensation the Compensation Committee, in
its reasonable discretion, determines Executive likely would have received for
the performance period during which Executive’s employment with the Company
terminated had Executive’s employment not terminated, which shall be payable at
the time as such payment would be made during Executive’s regular employment
with the Company.  Notwithstanding the foregoing, nothing in this Agreement
shall affect Executive’s right to receive death or disability benefits under the
life insurance and disability insurance programs of Helen of Troy and its
subsidiaries.  For purposes of this Section 6(b), the term “pro rata portion”
shall mean a percentage, when expressed as a fraction, the numerator of which is
the number of days during the applicable performance period in which the
Executive was an employee of the Company, and the denominator of which is the
number of days in such performance period.

(c)Termination without Cause or for Good Reason (Not in Connection with a Change
of Control).  In the event of Executive’s termination of employment pursuant to
Sections 5(d) or 5(f) prior to the end of the Term, Executive shall be entitled
to any unpaid Base Salary or other benefit earned by him up to and including the
date of termination (including any unpaid cash or equity incentive payment
earned under the Annual Incentive Plan or the Stock Incentive Plan and vested
prior to the effective date of such termination), to be paid in accordance with
the Company’s regular pay practices applicable to such earned and vested
compensation and benefits; and, subject to Executive’s compliance with
Sections 6(h) and 9(a), and Executive’s continuing compliance with Section 7
hereof:

(i)



A cash payment equal to two times Executive’s then Base Salary;

(ii)



Without duplicating any payment already owed under this Section 6(c), the pro
rata portion (as defined in Section 6(b) above) of any incentive compensation
the Compensation Committee, in its reasonable discretion, determines Executive
would have received under the Annual Incentive Plan





10

--------------------------------------------------------------------------------

 



or the Stock Incentive Plan for the performance period during which Executive’s
employment with the Company was terminated had Executive’s employment not been
terminated, based upon the actual performance of Helen of Troy at the end of
such performance period and payable at the same time that such payment would be
made during Executive’s regular employment with the Company;

(iii)



Without duplicating any payment already owed under this Section 6(c), a pro rata
portion (as defined below) of any installment of time-vesting RSUs that would
have vested as of the anniversary of the grant date that immediately follows the
Executive’s date of termination.  For purposes of this Section 6(c)(iii), the
term “pro rata portion” shall mean, with respect to any award of time-vesting
RSUs, a percentage, when expressed as a fraction, the numerator of which is the
number of days from and after the anniversary of the grant date that begins the
vesting period applicable to such installment of RSUs during which Executive was
an Employee of the Company, and the denominator of which is the total number of
days in the vesting period(s) applicable to such installment of RSUs assuming
Executive was an employee throughout such period and no event or other matter
occurred that would accelerate the vesting of such award;

(iv)



To the extent permitted by benefit plans of Helen of Troy and its subsidiaries,
and applicable law, the continuation (by way of Company payment for coverage
under COBRA) of health insurance benefits for Executive and his family for a
maximum of eighteen months after the date of termination or until Executive is
covered by another health insurance policy or is eligible for coverage under an
employer-sponsored group health plan, if that occurs earlier than eighteen
months.  Executive acknowledges that the Company’s payment for coverage under
COBRA may be a taxable benefit to Executive.  Executive and the Company agree
that if the COBRA continuation payments provided for in this Section 6(c)(iv)
are determined to be discriminatory under the Affordable Care Act
nondiscrimination provisions applicable to insured group health plans, the
parties will renegotiate Section 6(c)(iv), as applicable, in good faith to avoid
the imposition of any excise tax on Executive or the Company.  The Company shall
pay the Company’s COBRA administrator directly on behalf of Executive; and

(v)



If the aggregate amount or value of the payments (including equity awards)
required under Sections 6(c)(i) through 6(c)(iii) is less than $4,000,000 (the
“Threshold Amount”), the Company shall make an additional cash payment to
Executive to achieve an aggregate payment amount or value equal to the Threshold
Amount, which shall be payable in accordance with the terms and conditions of
this Agreement and Section 6(f). 

No additional unvested or unearned awards under the Annual Incentive Plan or the
Stock Incentive Plan will be payable.



11

--------------------------------------------------------------------------------

 



(d)Termination without Cause or for Good Reason in Connection with a Change of
Control.  If prior to the end of the Term there is a Change of Control (as
defined in Section 6(e) hereof), and if within six months prior to, on, or
within eighteen months following the effective date of such Change of Control,
Executive’s employment terminates pursuant to Sections 5(d) or 5(f) hereof,
Executive shall be entitled to any unpaid Base Salary or other benefit earned by
him up to and including the date of termination (including any unpaid cash or
equity incentive payment earned under the Annual Incentive Plan or the Stock
Incentive Plan and vested prior to the effective date of such termination), to
be paid in accordance with the Company’s regular pay practices applicable to
such earned and vested compensation and benefits.  Additionally, subject to
Executive’s compliance with Sections 6(h) and 9(a), and Executive’s continuing
compliance with Section 7 hereof:

(i)



Subject to Section 6(f)(ii), a cash payment equal to two times: (A) Executive’s
then Base Salary at the time of the Change of Control (or if higher, the
Executive’s date of termination of employment) plus (B) an amount equal to the
target annual incentive under the Annual Incentive Plan for the performance
period during which Executive’s employment terminated;

(ii)



Without duplicating any payment already owed under this Section 6(d), the pro
rata portion (as calculated in Section 6(b) above) of any target annual
incentive compensation under the Annual Incentive Plan for the performance
period during which Executive’s employment with the Company terminated;

(iii)



Accelerated vesting of all unvested, time-vesting RSUs issued pursuant to the
Stock Incentive Plan as of the date on which Executive’s employment with the
Company terminated;

(iv)



Accelerated vesting at target of all outstanding, unearned, performance-based
RSUs issued pursuant to the Stock Incentive Plan as of the date on which
Executive’s employment with the Company terminated (including any outstanding,
unearned performance-based RSUs covered by Section 4(c)(vi)); and

(v)



To the extent permitted by benefit plans of Helen of Troy and its subsidiaries,
and applicable law, the continuation (by way of Company payment for coverage
under COBRA) of health insurance benefits for Executive and his family for a
maximum of eighteen months after the date of termination or until Executive is
covered by another health insurance policy or is eligible for coverage under an
employer-sponsored group health plan, if that occurs earlier than eighteen
months.  Executive acknowledges that the Company’s payment for coverage under
COBRA may be a taxable benefit to Executive.  Executive and the Company agree
that if the COBRA continuation payments provided for in this Section 6(d)(v) are
determined to be discriminatory under the Affordable Care Act nondiscrimination
provisions applicable to insured group health plans, the parties will





12

--------------------------------------------------------------------------------

 



renegotiate Section 6(d)(v), as applicable, in good faith to avoid the
imposition of any excise tax on Executive or the Company.  The Company shall pay
the Company’s COBRA administrator directly on behalf of Executive; and

(vi)



If the aggregate amount or value of the payments (including equity awards)
required under Sections 6(d)(i) through 6(c)(iv) is less than the Threshold
Amount (as set out in Section 6(c)(v)), the Company shall make an additional
cash payment to Executive to achieve an aggregate payment amount or value equal
to the Threshold Amount, which shall be payable in accordance with the terms and
conditions of this Agreement and Section 6(f).

In the event any outstanding equity awards issued pursuant to the Stock
Incentive Plan are not assumed in connection with a Change of Control, such
awards will immediately vest in accordance with the terms of the Stock Incentive
Plan.  For the avoidance of any doubt, any payments or benefits provided under
this Section 6(d) shall not duplicate or be combined with any payments or
benefits owed under Section 6(c). 

(e)Change of Control Defined.  “Change of Control” shall have the same meaning
assigned under the Stock Incentive Plan, but, solely for purposes of this
Agreement, ignoring the application of the last sentence thereof.

(f)Timing of Payments.  Subject to Executive’s compliance with Sections 6(h)
and 9(a), and Executive’s continuing compliance with Section 7:

(i)



The amount, if any, to be paid under Section 6(c)(i) shall be payable in
twenty-four (24) equal, monthly installments, commencing on the first payroll
date that is at least 60 but not more than 75 days after Executive’s date of
termination and continuing on a monthly basis thereafter on the date that is the
Company’s first, regular payroll date of each ensuing calendar month;

(ii)



The amount, if any, to be paid under Section 6(d)(i) shall be payable in a lump
sum cash payment on the first payroll date that is at least 60 but not more than
75 days after the later of Executive’s date of termination and the date of the
Change of Control; provided, however, that if the Change of Control does not
constitute a change in control event with respect to Executive as defined in
Section 409A of the Code, then the portion of such amount that is equal to the
amount that would have been paid under Section 6(c)(i) had the termination not
been in connection with a Change of Control, and that would have been subject to
Section 409A of the Code, shall be paid in installments in the same manner as
provided in Section 6(f)(i), and the amount equal to the difference between the
amount payable under Section 6(d)(i) and the aggregate amount payable under
Section 6(c)(i) and that is subject to Section 409A of the Code shall be paid in
a lump sum at the same time that the seventh monthly installment is paid;





13

--------------------------------------------------------------------------------

 



 

(iii)



The amount, if any, to be paid under Sections 6(c)(v) or 6(d)(vi) shall be added
to the payments pursuant to Sections 6(f)(i) or 6(f)(ii), as applicable,
allocated proportionally according to the number of monthly installments
remaining at the time the amount is determined or in a lump sum payment within
30 days if such monthly installments have been completed.  In the event that no
monthly installments were paid under Section 6(f)(ii), the amount, if any, to be
paid under Section 6(d)(vi) shall be made in a lump sum payment at the same time
that the single lump sum payment under Section 6(f)(ii) is payable where the
Change of Control constitutes a change in control event as defined in
Section 409A of the Code and as contemplated under the first sentence of
Section 6(f)(ii) without giving effect to the proviso contained therein;  

(iv)



Payments and benefits owed, if any, under Section 6(c)(iii) hereof shall be paid
or provided within 60 days following the date Executive’s employment terminated;
and

(v)



Payments and benefits owed, if any, under Sections 6(d)(ii), (iii) or (iv)
hereof shall be paid or provided within 60 days following the later of the date
Executive’s employment terminated or the occurrence of the event constituting a
Change of Control.

Notwithstanding the foregoing, the timing of any amounts to be paid or provided
under this Section 6(f) is subject to compliance with Section 409A to the extent
any of the payments or benefits are considered non-qualified deferred
compensation under Section 409A of the Code.

(g)No Further Compensation.  Notwithstanding any other provision of this
Agreement, the Annual Incentive Plan, the Stock Incentive Plan or any other
benefit plan, agreement or arrangement of Helen of Troy and its subsidiaries,
the provisions of this Section 6 exclusively shall govern Executive’s rights to
payments upon termination of employment with the Company and its affiliates, and
except as expressly set forth in this Section 6, Executive shall have no further
right to any compensation or other benefits under this Agreement, the Annual
Incentive Plan, the Stock Incentive Plan or such other benefit plans, agreements
or arrangements.  Under no circumstances will any rights or awards of Executive
under the Annual Incentive Plan or the Stock Incentive Plan accelerate and vest
upon Executive’s termination, except as otherwise provided in this Section 6.

(h)Condition to Payment.  All payments and benefits due to Executive under
Sections 6(c) and 6(d) that are not otherwise required by any rule or regulation
issued by any state or federal governmental agency shall be contingent upon
execution by Executive of a general release of all claims to the maximum extent
permitted by law against Helen of Troy, the Company and their respective
affiliates and their respective and former directors, employees and agents, in
such form and with such other usual and customary accompanying terms as may be
determined by the Board in its reasonable discretion; provided that such general
release shall not require Executive to waive  rights (A) to payments owed under
this Section 6, (B) as a shareholder of the Company, or (C) to any rights to
indemnification he may have at the time of termination from employment, subject
to the terms and conditions thereof; and such general release shall not impose



14

--------------------------------------------------------------------------------

 



new restrictions following termination on Executive’s competitive activities
within the scope of Section 7(b) except in accordance with this Agreement.

(i)No Mitigation or Offset.  In the event of any termination of employment under
Section 5, Executive shall be under no obligation to seek other employment and
the Company will have no right of offset with regard to any severance payment
made under Section 6(c) (other than Section 6(c)(iv)) or Section 6(d) (other
than Section 6(d)(v)).

7.Covenants and Confidential Information.  Executive acknowledges the Company
and Helen of Troy are relying on and expecting Executive’s continued commitment
to performance of his duties and responsibilities during the time when Executive
is employed by the Company under this Agreement.  Executive acknowledges and
agrees that his responsibilities are worldwide in scope and that, as a result,
the geographic and other restrictions herein on Executive’s ability to compete
are fair and reasonable.  In light of such reliance and expectation on the part
of the Company and Helen of Troy, Executive agrees he will not:

(a)disclose, divulge, discuss, copy or otherwise use or suffer to be used in any
manner, in competition with, or contrary to the interests of, the Company, Helen
of Troy or its subsidiaries, any confidential information relating to the
Company, Helen of Troy or any of its subsidiaries’ respective operations,
properties or otherwise to its particular business or other trade secrets of the
Company, Helen of Troy or any of its subsidiaries, it being acknowledged by
Executive that all such information regarding the business of the Company, Helen
of Troy or its subsidiaries compiled or obtained by, or furnished to, Executive
while Executive shall have been employed by or associated with the Company,
Helen of Troy or its subsidiaries is confidential information and the exclusive
property of Company, Helen of Troy or its subsidiaries, as the case may be;
provided,  however, that the foregoing restrictions shall not apply to the
extent that such information (A) is obtainable in the public domain or known in
the industry generally, (B) becomes obtainable in the public domain or known in
the industry generally, except by reason of the breach by Executive of the terms
hereof, or (C) is required to be disclosed by rule of law or by order of a court
or governmental body or agency.

(b)Beginning on the Effective Date and ending upon the conclusion of the
eighteen-month period immediately following the date of termination of
Executive’s employment  with the Company for any reason (the “Non-Compete
Period”), Executive shall not, directly or indirectly:

(i)



engage or invest in, own, manage, operate, finance, control, or participate in
the ownership, management, operation, financing or control of, be employed by,
associated with, or in any manner connected with, lend Executive’s name or any
similar name to, lend Executive’s credit to, or render services or advice to,
any business whose products or activities compete in whole or in part with the
products or activities sold or engaged in, respectively, by the Company and
Helen of Troy or its subsidiaries, (a) anywhere in the United States or (b) any
country outside the United States in which the Company and Helen of Troy or its
subsidiaries are doing business or marketing its services; provided, however,
that Executive may purchase or otherwise acquire up to (but not more than) five
percent (5%) of any class of securities of any enterprise (but without otherwise



15

--------------------------------------------------------------------------------

 



participating in the activities of such enterprise) if such securities have been
registered under Sections 12(b) or (g) of the Exchange Act.  Executive further
agrees that this covenant is reasonable with respect to its duration,
geographical area and scope.  Executive understands and agrees that the scope of
the Company and Helen of Troy and its subsidiaries’ businesses and the geography
of its business under this Agreement may be amended as the such businesses grow;

(ii)



either for himself or any other person: (A) induce or attempt to induce any
employee of the Company or Helen of Troy or any of its subsidiaries to leave the
employ of the Company and Helen of Troy or any of its subsidiaries, provided,
however, that a general advertisement or solicitation that is not directed
specifically to any such employee shall not violate this subsection; (B) in any
way interfere with the relationship between the Company, Helen of Troy or any of
its subsidiaries and any of their respective employees; (C) employ, or otherwise
engage as an employee, independent contractor, or otherwise, any employee of the
Company, Helen of Troy or its subsidiaries; or (D) induce or attempt to induce
any customer, supplier, licensee, or business relation of the Company, Helen of
Troy or its subsidiaries to cease doing business with the Company, Helen of Troy
or its subsidiaries, or in any way interfere with the relationship between any
customer, supplier, licensee or business relation of the Company, Helen of Troy
or its subsidiaries; or

(iii)



either for himself or any other person, solicit the business of any person known
to Executive to be a customer of the Company, Helen of Troy or its subsidiaries,
whether or not Executive had personal contact with such person, with respect to
products or activities which compete in whole or in part with the products or
activities of the Company, Helen of Troy or its subsidiaries.

(c)While the covenant under Section 7(b) is in effect, Executive agrees to
advise the Company and Helen of Troy of the identity of any employer of
Executive within ten (10) days after accepting any employment.  If Executive
seeks other employment during the Non-Compete Period, Executive agrees to
provide a copy of this Agreement to any prospective employer within a reasonable
period of time before accepting employment.  The Company and/or Helen of Troy
may serve notice upon each such employer that Executive is bound by this
Agreement and furnish each such employer with a copy of this Agreement or
relevant portions thereof.

(d)Executive agrees, other than with regard to employees in the good faith
performance of Executive’s duties with the Company while employed by the
Company, both during the Term and after Executive’s employment with the Company
terminates, not to knowingly disparage the Company or its officers, directors,
employees or agents in any manner likely to be harmful to it or them or its or
their business, business reputation or personal reputation. This Section 7(d)
shall not be violated by statements from Executive which are truthful, complete
and made in good faith in required response to legal process or governmental
inquiry.



16

--------------------------------------------------------------------------------

 



(e)Executive agrees that any breach of this Section 7 by Executive shall be
deemed a material breach of this Agreement.  Executive agrees and understands
that the remedy at law for any breach by him of this Section 7 would be
inadequate and that the damages flowing from such breach are not readily
susceptible to being measured in monetary terms.  Accordingly, it is
acknowledged that, upon Executive’s violation of any provision of this
Section 7, and notwithstanding anything to the contrary in Section 9(l) of this
Agreement, the Company, Helen of Troy or its subsidiaries may be entitled to
immediate injunctive relief and may obtain temporary orders or other injunctive
or provisional relief restraining any further breach in a court of competent
jurisdiction.  Nothing in this Section 7 shall be deemed to limit the Company,
Helen of Troy or any of its subsidiaries’ remedies at law or in equity for any
breach by Executive of any of the provisions of this Section 7 which may be
pursued or availed of by the Company, Helen of Troy or any of its subsidiaries. 
Executive agrees that the provisions of this Section 7 shall be enforceable and
not impaired in any manner whatsoever as a result of a breach by the Company,
Helen of Troy or any of its subsidiaries of any of its obligations, if any,
under this Agreement, other than the obligations to pay salary, bonuses, and
vested incentive payment awards.  Executive agrees that the Company shall be
entitled to the injunctive relief provided for herein by posting a bond not to
exceed $2,500.

(f)Executive acknowledges and agrees that the restrictions imposed by this
Section 7 are reasonable with respect to subject matter, time period and
geographic area.  If the final judgment of a court of competent jurisdiction
declares that any provision of this Section 7 is invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Section 7 are not affected or impaired in any way and the
parties agree that the court making such determination will have the power to
limit the provision, to delete specific words or phrases, or to replace any
invalid, illegal or unenforceable provision with a provision that is valid,
legal and enforceable and that comes closest to expressing the intention of the
invalid, illegal or unenforceable provision, and this Agreement will be
enforceable as so modified.  In the event such court does not exercise the power
granted to it in the prior sentence, the parties agree to negotiate in good
faith to replace such invalid, illegal and unenforceable provision with a valid,
legal and enforceable provision that achieves, to the greatest lawful extent
under this Agreement, the economic, business and other purposes of such invalid,
illegal or unenforceable provision.

8.Withholding of Taxes.  The Company shall withhold from any amounts payable
under this Agreement all federal, state, local or other taxes as it shall be
required legally to withhold.

9.Miscellaneous.

(a)Deferred Compensation.

(i)



Notwithstanding anything to the contrary in this Agreement, if Executive  is a
“specified employee” within the meaning of Section 409A the Code at the time of
Executive’s  termination of employment (other than due to death), then the
severance payable to Executive, if any, pursuant to this Agreement, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A of the Code
(together, the “Deferred Compensation”) that is payable within the



17

--------------------------------------------------------------------------------

 



first six (6) months following Executive’s termination of employment, will be
paid in a lump sum on the first payroll date that occurs on or after the date
six (6) months and one (1) day following the date of Executive’s termination of
employment.  All subsequent Deferred Compensation, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit. 
Notwithstanding anything herein to the contrary, if Executive dies following his
date of termination but prior to the six (6) month anniversary of his date of
termination, then any payments delayed in accordance with this paragraph will be
paid in a lump sum as soon as administratively practicable (but not more than 90
days) after the date of Executive’s death and all other Deferred Compensation
will be payable in accordance with the payment schedule applicable to each
payment or benefit.  Each payment and benefit payable under this Agreement is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

(ii)



Deferred Compensation otherwise payable or provided pursuant to Sections 6(c)
or 6(d) shall be paid or provided only at the time of a termination of
Executive’s employment which constitutes a “separation from service” within the
meaning of Section 409A of the Code.  In addition, to the extent a payment of
Deferred Compensation payable pursuant to Section 6(c) can be made (or begin to
be made) during a period crossing two calendar years as a result of the
condition contemplated under Section 6(c) hereof, the payment of the Deferred
Compensation shall be made (or begin to be made) in the second calendar year.

(iii)



The foregoing provisions are intended to comply with the requirements of
Section 409A of the Code so that none of the severance payments and benefits to
be provided hereunder will be subject to the additional tax imposed under
Section 409A of the Code, and any ambiguities herein will be interpreted to so
comply.  The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under
Section 409A of the Code.

(iv)



In the event that any benefits payable to Executive pursuant to this Agreement,
either alone or in conjunction with other compensatory payments, (A) constitute
“parachute payments” within the meaning of Section 280G of the Code and (B) but
for this Section 9(a)(iv) would be subject to the excise tax imposed by
Section 4999 of the Code or any comparable successor provisions (the “Excise
Tax”), then Executive’s benefits payable hereunder shall be either (1) provided
to Executive in full, or (2) provided to Executive to such lesser extent as
would result in no portion of such benefits being subject to the Excise Tax,
whichever of the foregoing results in the receipt by Executive, on an
after-Excise Tax basis, of the more favorable outcome, notwithstanding that all
or some portion of



18

--------------------------------------------------------------------------------

 



such benefits may be taxable under the Excise Tax, in each case, as calculated
in the Company’s reasonable judgment.  In no event shall the foregoing be
interpreted of administered so as to result in an acceleration of payment or
further deferral of payment of any amounts (whether under this Agreement or any
other arrangement) in violation of Sections 409A or 457A of the Code.  Subject
to the immediately preceding sentence, any reduction pursuant to clause (2)
shall be made by first reducing any cash payments, next by reducing any non-cash
benefits, next by reducing any accelerated performance-based equity grants, and
finally by reducing any time-vested equity grants, in each case in the reverse
order of payment.

(v)



Notwithstanding anything to the contrary in this Agreement, this Agreement and
the benefits provided hereunder are intended to comply, to the extent applicable
thereto, with Code Sections 409A and 457A, and the rules governing “qualified
performance-based compensation” under Code Section 162(m), as well as the
respective Treasury Regulations and other guidance promulgated or issued
thereunder, and the provisions of this Agreement shall be interpreted and
construed consistent with this intent.  If Executive or the Company believes, at
any time, that any benefit or right provided by this Agreement does not comply
with Code Section 457A, it shall promptly advise the other and shall negotiate
reasonably and in good faith to amend the terms of such benefits and rights such
that they comply with Code Section 457A (with the most limited possible economic
effect on Executive and on the Company). 

(vi)



“Ineligible Compensation” means compensation relating to services performed for
the benefit or on behalf of Helen of Troy Limited as determined by the Company
in its sole discretion regardless of whether the cost of such compensation is
actually borne by Helen of Troy Limited.  To the extent Executive performs such
services for Helen of Troy Limited, as well as for the Company, Helen of Troy
and any subsidiary or affiliate of Helen of Troy, the determination of what
portion of such compensation shall be considered Ineligible Compensation shall
also be made by the Company or Helen of Troy in its sole discretion.

(vii)



If and to the extent required by Code Section 457A, and subject to Code
Section 409A:

(A)



Any Ineligible Compensation (and if applicable any earnings and losses
attributable thereto) shall be paid to Executive no later than the last day of
the twelfth (12th month after the end of the taxable year of Helen of Troy
Limited during which the right to the payment of such Ineligible Compensation is
no longer subject to a “substantial risk of forfeiture” within the meaning of
Code Section 457A.



19

--------------------------------------------------------------------------------

 



(B)



In the case of any deferred amount of Ineligible Compensation, to the extent
such deferred amount is not includible in Executive’s gross income in a taxable
year beginning before 2018, such deferred amount (and if applicable any earnings
and losses attributable thereto) shall be paid to Executive in the later of
(1) the last taxable year beginning before 2018, or (2) the taxable year in
which there is no “substantial risk of forfeiture” of Executive’s rights to such
Ineligible Compensation, within the meaning of Code Section 457A.

(b)Representations and Covenants of Executive.  Executive represents and
warrants that he is not a party to any agreement, contract or understanding,
whether employment or otherwise, which would restrict or prohibit Executive from
undertaking or performing employment in accordance with the terms and conditions
of this Agreement.  Executive further covenants that he will not impair his
ability to carry out his obligations under this Agreement by entering into any
agreement or in any way assisting others, directly or indirectly, to enter into
any agreement which will violate the confidentiality, non-solicitation and
non-competition provisions of this Agreement.

(c)Decisions by Company or the Board.  Any powers or responsibilities granted to
or resting with the Board or the Board of Directors of the Company hereunder may
be exercised by a committee, appointed by the Board or the Board of Directors of
the Company, as applicable, and such committee, if appointed, shall have general
responsibility for the administration and interpretation of this Agreement.

(d)Entire Agreement; Conflicts with Other Agreements.  With respect to
Executive’s employment during the Term, this Agreement contains the entire
understanding relating to the subject matter hereof and supersedes any prior
written or oral agreements, representations, and understandings, whether written
or not, if any, between the Company or any predecessor of the Company and
Executive, including the Prior Agreement, except as otherwise provided in
Sections 4(b)(v) and (c)(vi).  In the event of any conflict or inconsistency
between the terms of any other agreement between the Company, Helen of Troy, or
any of their respective subsidiaries and Executive or any plan of Helen of Troy
or its subsidiaries and the terms hereof, the terms of this Agreement shall
govern.

(e)Exclusivity of Representations.  The representations and warranties expressly
made in this Agreement are the exclusive representations and warranties made or
relied upon by any party in entering into this Agreement.  Company and Executive
each hereby disclaim reliance on any representation or warranty, express or
implied, not expressly set forth herein with respect to any matter whatsoever
relating to the subject matter of this Agreement. 

(f)Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

(g)Binding Effect and Assignment.  The rights and obligations of the Company
under this Agreement shall inure to the benefit of, and shall be binding on, the
Company and its successors and assigns, and the rights and obligations of
Executive under this Agreement shall



20

--------------------------------------------------------------------------------

 



inure to the benefit of, and shall be binding upon, Executive and (other than
obligations to perform services and to refrain from competition and disclosure
of confidential information) his heirs, personal representatives and assigns;
provided that Executive may not assign any of his rights, interests or
obligations hereunder without the prior written consent of the Company or Helen
of Troy.

(h)Notices.  Unless otherwise provided in this Agreement, all notices,
approvals, or other communications purporting to affect the rights of the
parties hereunder will be in writing and will be delivered personally or by
confirmed facsimile or certified mail, return receipt requested or express
courier to the other party at the address of the party set forth below or at
such other address as such party notifies to the other party in writing:

 

 

Company:

Helen of Troy Nevada Corporation

 

l Helen of Troy Plaza

 

El Paso, Texas 79912

 

Attn:  Board of Directors

 

 

With a copy to:

Office of General Counsel

 

1 Helen of Troy Plaza

 

El Paso, Texas 79912

 

 

Executive:

Julien Mininberg

 

1 Helen of Troy Plaza

 

El Paso, Texas 79912

Any such notice or communication (i) sent by express courier will be considered
delivered or received the next business day; (ii) given personally will be
considered delivered or received on the date of such delivery; and (iii) sent by
certified mail, return receipt requested, will be considered delivered or
received three calendar days after the date of dispatch.

(i)Waiver.  The failure of either party to enforce any provision or provisions
of this Agreement shall not in any way be construed as a waiver of any such
provision or provisions as to any future violations thereof nor prevent that
party thereafter from enforcing each and every other provision of this
Agreement. The rights granted the parties in this Agreement are cumulative, and
the waiver of any single remedy shall not constitute a waiver of such party’s
right to assert all other legal remedies available to it under the
circumstances.

(j)Amendments and Modifications.  This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by the parties.  Notwithstanding the foregoing, nothing
contained in this Agreement shall be deemed to supersede or impair any rights of
the Company, Helen of Troy and/or its subsidiaries under any agreement which
exists on the Effective Date between the Company, Helen of Troy and/or its
subsidiaries and Executive which relates to confidential information, trade
secret or inventions of the Company and to the extent there are any
inconsistencies between this Agreement and such other agreements, the Company,
Helen of Troy and its subsidiaries may elect to determine in its sole discretion
which such provisions shall be applicable.



21

--------------------------------------------------------------------------------

 



(k)Governing Law.  This Agreement, including all matters related to its
validity, enforceability, construction, interpretation and performance, all
aspects of the relationship between the parties contemplated hereby and any
disputes or controversies arising therefrom or related thereto, will be governed
by and controlled by the laws of the State of Texas (without regard to its
conflicts-of-law provisions or principals). 

(l)Resolution of Disputes.  For purposes of this Section 9(l), the term
“Dispute” means any claim or controversy that could be brought in a court of law
that arises out of or relates in any way to this Agreement or Executive’s
employment by Company, including, without limitation, in connection with any
compensation award under the Stock Incentive Plan, the Annual Incentive Plan or
otherwise as made to Executive by Helen of Troy, the Company or any of its
affiliates; provided, however, a Dispute shall exclude claims for: (A) workers
compensation benefits; (B) unemployment compensation benefits; (C) benefits
pursuant to any employee pension or welfare benefit plan if that plan contains a
specific grievance or other procedure for the resolution of disputes under the
plan; (D) relief obtained through a filing with a federal, state or local
administrative agency (e.g., the NLRB, EEOC); or (E) criminal activity to be
reported to appropriate public authorities.  Except as otherwise expressly
provided, Arbitration in accordance with the terms of this Section 9(l) is the
exclusive means for resolution of a Dispute.

(i)



In the event of any Dispute, the “complaining party” shall give the “other
party” written notice of the Dispute.  The parties shall have ten (10) business
days to resolve the Dispute to their mutual satisfaction or, if unsuccessful, an
additional five (5) business days to deliver a request to the other party to
submit the Dispute to non-binding mediation with the assistance of a neutral,
unaffiliated mediator.  If such mediation request is accepted, the mediation
shall be completed in El Paso County, Texas, or such other location to be agreed
upon by the parties, within forty-five (45) days of delivery of the mediation
request.  Mediation fees shall be paid by Company. 

(ii)



If mediation is unsuccessful, is not timely requested by any party, or is
refused by the non-requesting party, either party may then by written notice
file a demand for arbitration of the Dispute (“Arbitration Demand”) with JAMS
Alternative Dispute Resolution (“JAMS”) located in Dallas, Texas.  Any
Arbitration Demand must be filed by the initiating party with JAMS and served on
the other party within the limitations period that governs the underlying
substantive claim.  There shall be one arbitrator who shall be jointly selected
by the parties.  If the parties have not jointly agreed upon an arbitrator
within fourteen (14) calendar days of the filing of the Arbitration Demand,
either party may ask JAMS to furnish the parties with a list of ten (10) names
from which the parties shall jointly select an arbitrator.  If the parties have
not agreed upon an arbitrator within ten (10) calendar days of the transmittal
date of such list, then each party shall have an additional five (5) calendar
days in which to strike any names objected to, number the remaining names in
order of preference, and return the list to JAMS, which shall then select an
arbitrator.  The place of arbitration shall



22

--------------------------------------------------------------------------------

 



be in El Paso County, Texas, unless otherwise agreed by the parties, and the
Arbitration shall be governed by JAMS Rules for Employment Arbitration.

(iii)



The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. 
§§ 1-16.  By agreeing to arbitration, the parties hereto do not intend to
deprive a court of jurisdiction to issue a pre-arbitral injunction, or with
respect to other proceedings described in Sections 7(e) or (f) hereof (or delay
any such proceedings), or other order in aid of arbitration. 

(iv)



The arbitrator will set a limited time period and establish procedures designed
to reduce the cost and time for discovery while allowing the parties an
opportunity, adequate in the sole judgment of the arbitrator, to discover
relevant information from the opposing parties solely to the extent related to
the subject matter of the Dispute.  The arbitrator will rule upon motions to
compel or limit discovery and will have the authority to impose sanctions to the
same extent as a court of law or equity, should the arbitrator determine that
discovery was sought without reasonable justification or that discovery was
refused or objected to without reasonable justification.  The arbitration
hearing will take place within 240 days after the appointment of the
arbitrator.  The decision of the arbitrator will be final, binding, and
conclusive upon the parties, will be enforceable in a court of law, and will not
be appealable.  Such decision must be written and supported by written findings
of fact and conclusions which set forth the award, judgment, decree or order
awarded by the arbitrator. 

(v)



The foregoing arbitration provision applies to any Dispute under this
Section 9(l); provided, however, that any party to this Agreement may seek from
a court permitted under Section 9(m) such interim, provisional or equitable
relief necessary to protect the rights or property of that party, including to
equitably or provisionally enforce rights or resolve a dispute relating to
Sections 7(a) or 7(b) of this Agreement, or any similar provision under the
Stock Incentive Plan or any other plan, arrangement or agreement between
Executive and the Company.  A party does not waive any right or remedy under
this Section 9(l) by filing for such interim, provisional or equitable relief as
is provided by Sections 7(e) and (f) hereof, or as is otherwise equitably
available; moreover, any interim or provisional relief obtained is to remain in
effect until a further ruling on the interim or provisional relief by the
Arbitrator, or until the arbitration award is rendered or the controversy is
resolved.

(vi)



Judgment upon the award rendered by the arbitrator may be entered in any court
having competent jurisdiction. 

(m)Venue and Jurisdiction.  For claims or disputes that are not subject to
Arbitration under Section 9(l) hereof, such as for interim, provisional or
equitable relief under Section 9(l)(v), each party hereby consents and agrees
that the state and federal courts seated in El Paso County, Texas (and any
courts from which appeals from judgments of that court are heard) shall have the



23

--------------------------------------------------------------------------------

 



exclusive jurisdiction to determine, hear, and enforce such claims or disputes
arising out of this Agreement, or otherwise relating to Executive’s employment
or separation therefrom, that may be brought in a court of law.  Each party
irrevocably and unconditionally waives any objection to venue in such courts,
including without limitation, any defense of an improper venue or an
inconvenient forum. 

(n)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same agreement.

(o)Effect of Headings.  The Section headings herein are for convenience only and
shall not affect the construction or interpretation of this Agreement.

(p)Interpretation.  The definitions contained in this Agreement are applicable
to the singular as well as the plural forms of such terms and to the masculine
as well as to the feminine and neuter genders of such term. 

(q)Assumption.  Helen of Troy will require any successor (whether direct or
indirect, by purchase, merger, acquisition of assets, consolidation or
otherwise) to all or substantially all of the business and/or assets of Helen of
Troy to assume and agree to perform the duties and obligations of Helen of Troy
and the Company, as the case may be, under this Agreement in the same manner and
to the same extent that Helen of Troy and the Company would be required to
perform if no such succession had taken place.

IN WITNESS WHEREOF, this Agreement has been executed on the day and year first
written above.

 

 

 

 

HELEN OF TROY NEVADA CORPORATION

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

By:

/S/ Vincent D. Carson

 

/S/ Julien R. Mininberg

 

Vincent D. Carson

 

Julien R. Mininberg, individually

 

Chief Legal Officer

 

 

The obligations of Helen of Troy Nevada Corporation to Executive hereunder are
hereby guaranteed by Helen of Troy Limited, a Bermuda company, and the
undersigned subsidiary of Helen of Troy Limited, a Barbados company.

 

 

 

 

 

HELEN OF TROY LIMITED,

 

HELEN OF TROY LIMITED,

a Bermuda company

 

a Barbados company

 

 

 

 

 

 

 

 

 

By:

/S/ Timothy F. Meeker

 

By:

/S/ Timothy F. Meeker

 

Timothy F. Meeker

 

 

Timothy F. Meeker

 

Chairman of the Board

 

 

Director

 

24

--------------------------------------------------------------------------------